DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.
Examiner thanks applicant for acknowledging the typographical error regarding claim 6.  Claim 6 was indicated as rejected on the office action summary and addressed in detail in the body of the rejection. 
Regarding applicant’s argument that the system provides “the benefit of the stagnant heat only to the apartment from which the stagnant heat is collected” [emphasis added], such a feature is not recited in the presently pending claims.   While the presently pending claims do require that stagnant heat exchanger is in fluid communication with an associated apartment, there is nothing in the claims restricting the heat exchanger to be only in fluid communication with one hot water vessel.  Rather, the claims utilize open ended claim language “comprising”.  Applicant’s remarks amount to features not claimed.  
Regarding applicant’s arguments that Moses does not disclose the waste heat is to be equitably shared between apartments, the presently pending claim do not recite such a limitation.  Applicant’s remarks amount to features not claimed.  
Regarding applicant argument that Moses is silent as to how the heat collected should be distributed, examiner respectfully disagrees.  Moses Fig. 1 clearly shows the heat collected is directed into the building hot water system. Moses further expressly discloses that water may be used as the fluid and employed as a hot water source for the building (Col. 3 Ln. 36-40).  
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9, 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the plurality of apartments” and “at least one of the apartments”.  There is insufficient antecedent basis for these limitations in the claims.  It is unclear which apartment or apartments the claim is referencing. 
Claims 8, 9, 12, are indefinite at least by virtue of dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld US20150096554 in view of Moses US4109858.
Regarding claim 1, Blumenfeld US20150096554 discloses a system for supplying hot water to a plurality of apartments in a story of a multi-story building, the system comprising: 

a solar collector disposed on a solar-facing wall of the building operable to transfer heat to a heating fluid in response to receiving solar radiation at the solar collector (¶7); 
a fluid circulating system operable to circulate the heating fluid between the solar collector and respective heating coils of each of the hot water vessels in the plurality of hot water vessels, the heating fluid being operable to heat water in each one of the plurality of hot water vessels for suppling hot water to the apartment associated with the respective hot water vessel (¶62).

Blumenfeld does not expressly disclose a heat exchanger disposed within one of the plurality of apartments, the heat exchanger including an outlet in liquid communication with the inlet of the hot water vessel associated with the apartment, the heat exchanger being operable to collect stagnant heat within the story of the building and to preheat cold water flowing through the heat exchanger for delivery to the inlet of the hot water vessel associated with the apartment.

Moses US4109858 teaches a system for the utilization of waste heat from a room (abstract) comprising a heat exchanger (20) having an outlet in liquid communication with the inlet of the building hot water system (outlet 30, Fig. 1), the heat exchanger being operable to collect stagnant heat within the story of the building (waste hat, abstract) and to preheat cold water flowing through the heat exchanger for delivery to the inlet of the hot water system (claim 1, Col. 3 Ln. 36-40). 
Moses teaches that such a system recovers and utilizes waste heat (Col. 1 Ln. 40-45).  
Blumenfeld teaches additional heating devices located within a story of the building ¶40.


Regarding claim 2, the previously combined references teach the system of claim 1 wherein the heat exchanger is disposed to receive stagnant heat generated by heating devices that provide heating within the associated apartment on the story of the building (Moses locating the heat exchangers above a boiler Fig. 1, claim 1.  Blumenfeld teaches backup heaters ¶40).
Regarding claim 3, the previously combined references teach the system of claim 2 wherein the heat exchanger is disposed on one of a celling and a ceiling plenum of the apartment and disposed to receive rising stagnant heat from the heating devices (Moses, Fig. 1).
Regarding claim 5, the previously combined references teach the system of claim 1 wherein the solar collector is disposed on one of: a solar facing wall associated with the story of the building; and a solar facing wall associated with another portion of the building  (Blumenfeld, ¶38, Fig. 1C to 1F).
Regarding claim 10, the previously combined references teach the system of claim 1 wherein the building comprises: an energy generator, wherein hot water supplied by the hot water vessel is used by the energy generator to generate electrical energy (Blumenfeld ¶64).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld US20150096554 in view of Moses US4109858 and in view of Julian US20130328322.  
Regarding claim 11, the previously combined references do not expressly disclose the system of claim 10 wherein the energy generator is operably configured to generate mechanical energy, the mechanical energy being coupled to an electrical generator for generating the electrical energy.

Julian US20130328322 teaches that it is commonly known to couple Rankine cycle turbines to an electric generator for power production (¶24).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Blumenfeld such that the Rankine generator was coupled to an electric generator, as taught by Julian, since doing so amounts to a known technique in the art with the predictable result of producing electricity from the mechanical energy generated. 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld US20150096554 in view of Moses US4109858 and in view of Pao et al. US20110179726.
Regarding claim 13, the previously combined references teach the system of claim 1 further comprising an electrical energy distribution system for distributing electrical energy generated by the solar collector to the benefit of each apartment in the plurality of apartments (Blumenfeld ¶47).
The previously combined references do not expressly disclose the solar collector further comprising photovoltaic cells operably configured to generate electrical energy
Pao et al. US20110179726 teaches building integrated thermal electric hybrid solar panels (abstract, Fig. 1).  
It would have been obvious to one of ordinary skill in the art to modify Blumenfeld with hybrid electric thermal solar panels, as taught by Pao, since doing to amounts to a known technique for improving solar panels with the known predictable results of providing both thermal energy and electricity.  
Regarding claim 14, the previously combined references teach the system of claim 13, wherein the electrical energy distribution system is operably configured to: distribute the electrical energy between the plurality of apartments for use in each apartment (Blumenfeld ¶47); and distribute the electrical energy to an electrical supply utility (Pao, ¶21) for an economic benefit, the economic benefit being shared between the plurality of apartments (examiner interprets the sharing of the economic benefits as intended use).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld US20150096554 in view of Moses US4109858 and in view of Baghdikian US10373085.
Regarding claim 15, the previously combined references do not expressly disclose the system of claim 13 wherein a plurality of solar collectors are disposed on solar facing walls of the building and wherein solar collectors comprising photovoltaic cells are only disposed on walls of the building having sufficient solar exposure to generate electrical energy.
Baghdikian US10373085 teaches a renewable energy configuration method wherein the layout or location of solar panels is determined based on a cost/benefit analysis (Fig. 5, Col. 13 Ln. 29-Col. 15 Ln. 9) presenting a user with economic benefits of the system in order to determine installation (Col. 17 ln 57-65).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the layout technique taught by Baghdikian and installing the solar panel of the combined references only on walls of the building having sufficient solar exposure to generate electricity since doing so would ensure solar energy collection and an economic benefit.   
Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8, 9, 12 would be allowable by virtue of dependency. 
Claims, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is insufficient teaching, suggestion, or motivation in the prior art to further modify the combined references in such a fashion as to achieve the claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762